Case 3:19-cv-01628-LAB-AHG Document 234-1 Filed 02/05/20 PagelD.3786 Page 1of3

fem

So mA NI HD A BP WN WD

NO NO YN KN PN KD DD we ep ee
AN HD OW BPW NY K DOD OO Wn HD vA BW NYO KF OC

28

LAW OFFICES

Allen Matkins Leck Gamble
Mallory & Natsis LLP

 

DAVID R. ZARO (BAR NO. 124334)

NORMAN M. ASPIS (BAR NO. 313466)

ALLEN MATKINS LECK GAMBLE

MALLORY & NATSIS LLP

865 South Figueroa Street, Suite 2800

Los Angeles, California 90017-2543

Phone: (213) 622-5555

Fax: (213) 620-8816

E-Mail: dzaro@allenmatkins.com
naspis@allenmatkins.com

EDWARD G. FATES (BAR NO. 227809)

ALLEN MATKINS LECK GAMBLE
MALLORY & NATSIS LLP

One America Plaza

600 West Broadway, 27th Floor

San Diego, California 92101-0903

Phone: (619) 233-1155

Fax: (619 233-1158 ;

E-Mail: tfates@allenmatkins.com

Attorneys for Receiver
KRISTA FREITAG

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,
v.

GINA CHAMPION-CAIN and ANI
DEVELOPMENT, LLC,

Defendants,

AMERICAN NATIONAL
INVESTMENTS, INC.,

Relief Defendant.

 

 

1196904.01/LA

Case No. 3:19-cv-01628-LAB-AHG

Ctrm: 3B
Judge Hon. Allison Goddard

DECLARATION OF RECEIVER,
KRISTA L. FREITAG, IN SUPPORT OF
JOINT EX PARTE MOTION TO
AMEND ORDER REGARDING
PENDING PROPERTY SALE

MOTIONS [DKT. NO. 226]

Case No. 3:19-cv-01628-LAB-AHG

 

 
Case 3:19-cv-01628-LAB-AHG Document 234-1 Filed 02/05/20 PagelD.3787 Page 2 of 3

Oo OA NN DB OA BP WO PO

NO NY NY KY PVN NY PN DN me ee ee a ea a
ND UN BP WN KK DO OWN DA mH BR WwW BO KF CO

28

LAW OFFICES

Allen Matkins Leck Gamble
Mallory & Natsis LLP

 

DECLARATION OF KRISTA L. FREITAG

I, Krista L. Freitag, declare as follows:

1, I am the Court-appointed permanent receiver for Defendant ANI
Development, LLC, Relief Defendant American National Investments, Inc., and
their subsidiaries and affiliates ("Receivership Entities"). I make this declaration in
support of the Joint Ex Parte Motion to Amend Order Regarding Pending Property
Sale Motions (Dkt. No. 226) (the "Joint Ex Parte Motion"). I have personal
knowledge of the facts stated herein, and if called upon to do so, I could and would
personally and competently testify to them.

2. As reflected in my Motion for (A) Approval of Sale of Rancho Mirage
Property; and (B) Authority to Pay Broker's Commission (Dkt. No. 165-1) (the
"Rancho Mirage Motion") and the Court's corresponding Order Regarding Pending
Property Sale Motions (Dkt. No. 226) (the "Sale Motions Order"), Paul Antle (the
"Original Buyer") was identified and approved as the buyer for the subject property,
83 Royal Saint Georges Way, Rancho Mirage, California. After the Court entered
its Sale Motions Order, the Original Buyer informed me that he will be unable to
complete the transaction, as contemplated in the Rancho Mirage Motion and Sale
Motions Order, for certain personal tax reasons and that his wife, Renee Louise
Marquis-Antle ("New Buyer"), would complete the transaction as buyer and legal

title holder to the subject property on all the same terms and conditions.

Case No. 3:19-cv-01628-LAB-AHG
1196904.01/LA

 

 
Case 3:19-cv-01628-LAB-AHG Document 234-1 Filed 02/05/20 PagelD.3788 Page 3 of 3

oOo AN HD HA FP W NY

NO YY VN NN WD RO RR i ea ea ee
NY HD A BPW NY KK DTD CO OH AND HD WA BRB WO NO KK OC

28

LAW OFFICES

Allen Matkins Leck Gamble
Mallory & Natsis LLP

 

3. I have discussed this amendment with the Original Buyer and New

Buyer and believe it is reasonable and appropriate, and have further negotiated that
Original Buyer will pay to the receivership estate the administrative costs of
preparing the Joint Ex Parte Motion and related papers. All other terms of the sale,
as identified in the Rancho Mirage Motion and corresponding Sale Motions Order,
will remain the same. Accordingly, I request that the Sale Motions Order, entered
on January 24, 2020, and specifically the portion pertaining to the sale of the
Rancho Mirage property, be amended to identify the approved buyer of the Rancho
Mirage property as New Buyer.

I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

Executed this 5th day of February 2020-2

  
 

 

RRISTA L. PREITAG

Case No. 3:19-cv-01628-LAB-AHG
1196904.01/LA -2-

 

 
